COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


WILLIAM F. DRAPER

v.   Record No. 2057-96-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
GOODWILL INDUSTRIES OF                            JANUARY 21, 1997
 HAMPTON ROADS, INC. AND
 INSURANCE COMPANY OF NORTH AMERICA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (William F. Draper, pro se, on briefs).

           (Patricia C. Arrighi; Law Offices of E. Wayne
           Powell, on brief), for appellees.



     William F. Draper (claimant) contends that the Workers'

Compensation Commission (commission) erred in refusing to hold

Goodwill Industries of Hampton Roads, Inc. (employer) responsible

for the cost of medical treatment rendered to claimant by Dr.

J. Howard Shegog.   Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proving that Dr. Shegog's medical

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
treatment was causally related to claimant's compensable

September 6, 1994 back injury, the commission's findings are

binding and conclusive upon us.       Tomko v. Michael's Plastering

Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant medical benefits for treatment rendered

by Dr. Shegog, the commission made the following findings:
               The claimant carries the burden of
          establishing the causal nexus between his
          injury by accident and the medical treatment
          for which payment is sought. He has not met
          this burden here. There is nothing in the
          medical record of Dr. Shegog to establish
          that the treatment rendered or prescribed by
          him was causally related to the accident.
          His treatment focused on complaints of left
          flank and buttock pain. Dr. Shegog in no way
          links these complaints to the claimant's
          compensable back injury.
               Moreover, Dr. [Richard] Easton very
          clearly states that the complaints for which
          he treated the claimant were related to
          osteoarthritis and degenerative joint
          disease. Dr. Easton opined that these same
          complaints were not related to the accident.
           Therefore, to the extent that he referred
          the claimant for treatment by Dr. Shegog, he
          did so for unrelated arthritic complaints.


     The medical records and opinions of Drs. Shegog and Easton

support the commission's findings.      Based upon the lack of any

persuasive medical evidence establishing a causal connection

between claimant's compensable September 6, 1994 back injury and

Dr. Shegog's treatment, we cannot find as a matter of law that
                                                       1
claimant's evidence sustained his burden of proof.         Accordingly,
     1
      In rendering our decision, we did not consider any evidence
which was not before the commission when it rendered its
decision.



                                  2
we affirm the commission's decision.

                                       Affirmed.




                                3